Citation Nr: 0325217	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for hearing loss 
disability in the left ear.

3.  Entitlement to service connection for psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1970 to February 1973.  He was released 
from active duty and transferred to the Naval Reserve due to 
dependency or hardship.  He had verified service in the Naval 
Reserve from March 1973 to July 1976.  There is also evidence 
of unverified Naval Reserve service through May 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in October 1999 and 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  

During the pendency of this appeal, the veteran moved to the 
jurisdiction of the VARO in Chicago, Illinois.

In April 2003, the veteran had a videoconference hearing 
before the undersigned Acting Veterans Law Judge.


REMAND

Other than the report of a July 1976 reenlistment 
examination, there are no medical records on file from the 
veteran's period of service in the Naval Reserve.  It does 
not appear that such records have ever been requested. 

In his claim for service connection (VA Form 21-526), 
received in October 1998, the veteran reported that in 1995 
and 1996, he had been treated for back problems and 
psychiatric disability at the Chicago (Hines) VA Medical 
Center (MC).  During his videoconference, the veteran also 
testified to such treatment.  In November 1998, the RO 
requested records from Hines which reflected the veteran's 
treatment in 1995 and 1996.  There is no evidence on file 
that the RO ever received a response to that request.  

Records on file reflect the veteran's treatment at the San 
Diego VAMC from January 1998 through April 2001.  In the 
record, dated in April 2001, the veteran reported that he 
would not be returning from Chicago.  

During his April 2003 videoconference, the veteran testified 
that since service, he had received treatment for hearing 
loss disability from a Dr. Scalmala.  The veteran noted that 
such treatment had been rendered in the early 1980's and that 
Dr. Scalmala had been associated with Mary's Hospital (or a 
variation thereof) in Chicago near Deer Park.  The veteran 
also testified that he had received psychiatric treatment at 
a medical facility at Oak Lawn in or near Chicago.  Those 
records have not been associated with the claims folder, nor 
is there any evidence that they have ever been requested.

Finally, the veteran testified that he received Social 
Security benefits; however, his Social Security records have 
not been associated with the claims folder, and there is no 
evidence that they have ever been requested.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is warranted, prior to 
further appellate action.  Therefore, the case is remanded 
for the following actions:

1.  Through official channels, verify the 
veteran's dates of service in the Naval 
Reserve.  Also, request the veteran's 
medical records associated with such 
inactive service.  Any negative reply to 
any request must be associated with the 
claims folder.  

2.  Ask the veteran to complete releases 
authorizing VA to request his medical 
records from Dr. Scalmala (treatment for 
hearing loss disability in the left ear 
in the early 1980's) and the medical 
facility where he received psychiatric 
treatment at Oak Lawn in or near Chicago.  
If he completes the releases, please 
request these records.  A failure to 
respond or a negative reply to any 
request must be associated with the 
claims folder.  

3.  Make another request for the 
veteran's treatment records from the 
Chicago (Hines) VAMC.  This should 
include, but is not limited to, records 
reflecting treatment for a back 
disability and for a psychiatric disorder 
in 1995 and 1996.  A failure to respond 
or a negative reply to any request must 
be associated with the claims folder.  

4.  Contact the Social Security 
Administration and obtain the veteran's 
records, including, but not limited to, a 
copy of the original award letter; a list 
of the disabilities upon which the 
benefits are based; and copies of all 
medical evidence used to support the 
original award, as well as those used to 
support the continuation of that award.  
A failure to respond or a negative reply 
to any request must be associated with 
the claims folder. 

5.  When the foregoing actions are 
completed and available records obtained 
or the veteran being given an opportunity 
to obtain any records not obtained, 
review the file and undertake any 
indicated development, including 
scheduling any necessary VA examinations 
or obtaining any necessary medical 
opinions.  

Then, readjudicate the issues of 
entitlement to service connection for 
hearing loss disability in the left ear; 
back disability; and psychiatric 
disability.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of any remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



